Citation Nr: 0324431	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to July 
1972, and from September 1983 to November 1991.  He also had 
additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 decision by the RO in Pittsburgh, 
Pennsylvania which denied service connection for adjustment 
disorder, arthritis of the left knee, a right knee 
disability, and arthritis of the low back.  

REMAND

The VCAA was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran must be notified of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
his claims.  As part of that notice, the RO must indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant, and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board finds that the veteran has not received adequate 
notice as prescribed by 38 U.S.C.A. § 5103(a) (West 2002) and 
Quartuccio, supra.  Hence this case must be remanded in order 
for the RO to provide the veteran and his representative with 
such notice.

The veteran is advised that he may submit lay or medical 
evidence which tends to show that he has a current 
psychiatric disorder or current disabilities of the knees or 
low back which are related to service.  38 U.S.C.A. § 5103 
(West 2002).  He should be asked to submit any available 
records pertaining to left knee surgery in the 1970s, and any 
additional medical evidence of a post-service low back 
disability, and if necessary, the RO should schedule the 
veteran for a VA examination of the low back with X-ray 
studies to determine if there is a current disability of 
arthritis of the low back.  38 U.S.C.A. § 5103A(d) (West 
2002).

With respect to the issues of service connection for right 
and left knee disabilities, the Board finds that a VA 
examination is in order to determine the etiology of any 
current knee disability.  38 U.S.C.A. § 5103A(d) (West 2002).  
Any recent treatment records pertaining to any of the claimed 
disabilities should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with regard to the claims for 
service connection for a psychiatric 
disorder, a left knee disability, a right 
knee disability, and a low back 
disability.

Compliance requires that the veteran be 
notified of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claims.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  The veteran should be asked to 
submit any additional medical evidence of 
a post-service low back disability, and 
any available records pertaining to left 
knee surgery in the 1970s.

After the veteran and his representative 
have been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for a 
psychiatric disorder, a left knee 
disability, a right knee disability, or 
low back disability since May 2000.  The 
RO should contact the named medical 
providers and obtain copies of all 
related medical records which are not 
already on file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
should be informed of any unsuccessful to 
obtain records.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of any current 
left or right knee disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examiner, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Following a review of the service and 
post-service medical records, the 
examiner should state whether it is at 
least as likely as not that any diagnosed 
knee disability is related to the 
veteran's active duty service. 

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  If, after completion of the actions 
requested in paragraphs 1. and 2. above, 
the RO finds that a medical examination 
is necessary to make a decision on the 
claim for service connection for a low 
back disability, the veteran should be 
scheduled for a VA examination of his low 
back, to include X-ray studies. 

All indicated tests and studies are to be 
performed.  Prior to the examiner, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

Following a review of the service and 
post-service medical records, the 
examiner should state whether it is at 
least as likely as not that any diagnosed 
low back disability is related to the 
veteran's active duty service. 

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims for service connection 
for a psychiatric disorder, a left knee 
disability, a right knee disability, and 
a low back disability. If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




